DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 01/17/2022, 07/13/2021 and 08/25/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” , Described herein”, etc.  In addition, the form 
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6-10, 12, 15 and 17-19 of U.S. Patent No. 10,767,978. Although the claims at issue are not identical, they are not patentably distinct from each other because:
           With respect to claim 1, the patented claim 1 and 6 claim a metrology system comprising: an x-ray illumination source configured to generate an amount of x-ray radiation; one or more x-ray optical elements configured to direct the amount of x-ray radiation toward a measurement target as a focused beam, wherein the focused beam is incident on the measurement target; a specimen positioning system that positions the measurement target at a plurality of orientations with respect to the focused beam incident on the measurement target; an x-ray detector having a plurality of pixels each having a dimension less than 100 micrometers in a direction of maximum extent, the x-ray detector configured to detect each of a plurality of diffraction orders of an amount of radiation scattered from the measurement target in response to the focused beam incident on the measurement target at each of the plurality of orientations; and a computing system configured to determine a value of a parameter of interest associated with the measurement target based on each of the detected plurality of diffraction orders at each of the plurality of orientations.
             With respect to claim 2, the patented claims 6 and 7 claim the metrology system of Claim 1, wherein the detector is a photon-counting detector (composing a photo-sensitive volume including Cadmium Telluride, Germanium, Gallium Arsenide, or any combination thereof).
            With respect to claim 3, the patented claims 1 and 6 claim the metrology system of Claim 1 but fail to claim that the detector is an integrating detector. However, it would be obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the currently claimed metrology system employing different types of detectors including: charge integrating pixel array detectors, hybrid pixel photon counting detectors, gaseous avalanche detectors, etc. in order to perform equally well in SAXS system.   
           With respect to claim 4, the patented claims 1 and 6 claim the metrology system of Claim 1, wherein an optical path length between the illumination source and the x-ray detector is less than three meters.
           With respect to claim 5, the patented claims 1, 2 and 6 claim the metrology system of Claim 1, wherein the one or more x-ray optical elements focuses the focused beam to a location in an optical path of the metrology system that is less than 200 millimeters before the wafer surface, at the measurement target, at the detector, or any location in the optical path between the measurement target and the detector.
           With respect to claim 6, the patented claims 1 and 6 claim the metrology system of Claim 1, wherein each of the plurality of pixels of the x-ray detector has a point spread function smaller than a first pixel of the plurality of pixels such that a portion of a diffracted beam incident on a second pixel adjacent to the first pixel is less than 0.1% of a portion of the diffracted beam incident on the first pixel.
           With respect to claim 7, the patented claims 1, 6 and 7 claim the metrology system of Claim 1, wherein a photo- sensitive volume of the x-ray detector includes Cadmium Telluride, Germanium, Gallium Arsenide, or any combination thereof.
          With respect to claim 8, the patented claims 1, 6 and 8 claim the metrology system of Claim 7, wherein the photosensitive volume is at least 500 micrometers thick.
          With respect to claim 9, the patented claims 1, 6 and 9 claim the metrology system of Claim 1, wherein the x-ray detector interpolates between a plurality of energy levels at each pixel of the x-ray detector.
          With respect to claim 10, the patented claims 1, 6 and 10 claim the metrology system of Claim 1, wherein the x-ray detector determines a location of a centroid of a photon interaction with the detector with sub-pixel resolution.
           With respect to claim 11, the patented claims 1, 6 and 12 claim the metrology system of Claim 1, wherein two or more of the diffracted orders spatially overlap on the detector, and wherein the computing system is further configured to: determine an intensity of each of the overlapping diffraction orders based on a beam shape of a zeroth diffraction order.
           With respect to claim 12, the patented claims 15 and 17 claim a method comprising: illuminating a measurement target formed on a semiconductor wafer with a beam of x-ray radiation generated by an illumination source; detecting a plurality of diffraction orders of an amount of radiation scattered from the measurement target in response to the incident beam of x-ray radiation at an X-ray detector, the x-ray detector having a plurality of pixels each having a dimension less than 100 micrometers in a direction of maximum extent; and determining a value of a parameter of interest associated with the measurement target based on each of the detected plurality of diffraction orders.
          With respect to claim 13, the patented claims 15 and 17 claim the method of Claim 12 except that the x-ray detector is a photon-counting detector or an integrating detector. However, it would be obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the currently claimed metrology system employing different types of detectors including: charge integrating pixel array detectors, hybrid pixel photon counting detectors, gaseous avalanche detectors, etc. in order to perform equally well in SAXS system.   
           With respect to claim 14, the patented claims 15 and 17 claim the method of Claim 12, the x-ray detector having a plurality of pixels each having a size less than 50 micrometers in a direction of maximum extent.
           With respect to claim 15, the patented claims 15 and 17 claim the method of Claim 12 wherein an optical path length between the illumination source and the x-ray detector is less than three meters.
         With respect to claim 16, the patented claims 15, 17 and 18 claim the method of Claim 12, further comprising: interpolating between a plurality of energy levels at each pixel of the x-ray detector.
          With respect to claim 17, the patented claim 19 claims a metrology system comprising: an x-ray illumination source configured to generate an amount of x-ray radiation; one or more x-ray optical elements configured to direct the amount of x-ray radiation toward a measurement target as a focused beam, wherein the focused beam is incident on the measurement target; a specimen positioning system that positions the measurement target at a plurality of orientations with respect to the focused beam incident on the measurement target; an x-ray detector having a plurality of pixels each having a dimension in a direction of maximum extent, the x-ray detector configured to detect each of a plurality of diffraction orders of an amount of radiation scattered from the measurement target in response to the focused beam incident on the measurement target at each of the plurality of orientations; and a non-transitory, computer-readable medium, comprising: code for causing a computing system to determine a value of a parameter of interest associated with the measurement target based on each of the detected plurality of diffraction orders at the plurality of different orientations except that the x-ray detector having a plurality of pixels each having a dimension less than 50 micrometers in a direction of maximum extent.
            It would be obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the currently claimed metrology system employing the x-ray detector having a plurality of pixels each having a dimension less than 50 micrometers in a direction of maximum extent in order to detect each of a plurality of diffraction orders of an amount of radiation scattered from the measurement target in response to the focused beam incident on the measurement target at each of the plurality of orientations, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or working ranges involves only routing skill in the art.
             With respect to claim 18, the patented claim 19 claims the metrology system of Claim 17 except that the x-ray detector is a photon-counting detector or an integrating detector.
            It would be obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the currently claimed metrology system employing different types of detectors including: charge integrating pixel array detectors, hybrid pixel photon counting detectors, gaseous avalanche detectors, etc. in order to perform equally well in SAXS system.   
            With respect to claim 19, the patented claim 19 claims the metrology system of Claim 17, wherein an optical path length between the illumination source and the X-ray detector is less than three meters.
             With respect to claim 20, the patented claim 19 claims the metrology system of Claim 17, wherein the x-ray detector determines a location of a centroid of a photon interaction with the detector with sub-pixel resolution.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./    January 27, 2022